DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on (09/01/2022) has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham (WO 2015014434) [US 2016/181,548 is being relied upon as a direct translation of WO 20150144340].

Regarding Claims 1, 3, 5-6, Parham teaches P-114 (page 114):



    PNG
    media_image1.png
    254
    327
    media_image1.png
    Greyscale

P-114 reads on applicants’ Formula 1 wherein n = 0; m = 1; L2 = phenylene; A and B  triazine; Z = dibenzofuran; R1 and R2 = phenyl (per claims 1, 3, 5).
A and B = diphenyl-triazine (per claim 6)

Allowable Subject Matter
Claims 2, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
n and m = 0 (per claim 2)
n and m not 0 (per claim 4)


Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the compound of claims 1; the formation of claim 15; the devices of claims 9,  16 and 17.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Parham teaches P-114. The office notes that P-114 is merely exemplified as a synthetic material made in an analogous manner to the inventive compound but P-114 is not taught or suggest for usage in an OLED.P-114 also fails to read on the compounds of claims 7 and 15; P-114 is not used in a formulation.
Claims 7-17 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786